DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1; Claims 1-7, 11-20) and sub-species (b) (Claims 1-5, 7-9, 11-19) in the reply filed on 11/8/2021 is acknowledged.  It is noted that it is the intersection of the claims covering Species I and sub-species (b) that will be examined, namely claims 1-5, 7 and 11-19.  Claims 6, 8-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 and claim 16 are objected to because at lines 8 and 7, respectively, they should read “meet at a distal end”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, it is unclear whether the fluid flow sensor in fact includes a wired or wireless connectivity to a computing device because of use of the word “can”.  This should read “the fluid flow sensor includes a wired or wireless connectivity”.
Regarding claim 15, the limitation “liquid bladder device” does not have antecedent basis.
Claims 2-5, 7, 11-12, 14 and 16-19 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON LILLIE
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2008/0217367 to Lillie in view of US Published Application 2008/0179356 to Edy.
Regarding claim 1, Lillie discloses a liquid bladder comprising: a left wing and a right wing (see Annotated Fig. 7 below), wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids (Fig. 7), wherein the hollow 

    PNG
    media_image1.png
    591
    685
    media_image1.png
    Greyscale

					Lillie Annotated Fig. 7
	Regarding claim 5, the combination from claim 1 discloses wherein the drinking pipe can be fixed or removably attached from the center of the funnel (the drinking pipe is either permanently or removably secured in the combination (it appears to be permanently secured – see Lillie 54), either of which would satisfy the claim language).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 9,585,462 to Engdahl.
	Regarding claim 2, Lillie discloses wherein receptacles (see d-rings for attaching straps 66) are provided for attaching one or more shoulder straps along the upper distal 
	Regarding claim 3, the combination from claim 2 discloses wherein the shoulder straps can connect to create an "X" shape across a user's chest (Engdahl Fig. 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Published Application 2015/0053718 to Lyon.
Regarding claim 4, the combination from claim 1 fails to disclose the claimed material.  However, Lyon discloses a hydration backpack in which the bladder is comprised of silicone (para. 0103).  It would have been obvious to one of ordinary skill to have made the bladder from silicone because doing so only involves choosing from a finite number of predictable materials to use in a hydration backpack.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 7,490,740 to Robins.
Regarding claim 7, the combination from claim 1 discloses wherein the drinking pipe can be fixed or removably attached to the funnel (the drinking pipe is either permanently or removably secured (it appears to be permanent – see Lillie 54), either of which would satisfy the claim language).  The combination fails to disclose the claimed routing.  However, Robins discloses a hydration backpack (Fig. 2) in which the drinking pipe is laid across the rear facing surface of the bladder to an upper distal end of the left 
Regarding claim 16, Lillie discloses a liquid bladder comprising: a left wing and a right wing (see Annotated Fig. 7 above), wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids (Fig. 7); additional arms are attached to a lower portion of the wings to create additional volume (see Annotated Fig. 7 above); the wings and the arms meet a distal end to create a funnel for dispensing the liquids (see Annotated Fig. 7 above; see how the bottom of the bladder (30’) is funneled to the middle); and a drinking pipe (50).  Lillie fails to disclose the drinking pipe being at the funnel.  However, Edy discloses a wearable hydration device (Fig. 2) including a funneled portion (middle lower portion in Fig. 2) attached to a drinking pipe (100).  It would have been obvious to one of ordinary skill to have made a more exaggerated funnel and attached the drinking pipe to the funneled portion because it would ensure that all of the liquid would be easily accessible to the user through the drinking pipe.  In the combination, the liquids are accessible at the upper end of the wings as claimed (the tube is capable of routing over the upper end of the wings as claimed – see Lillie para. 0020).  The combination fails to disclose an outlet pipe and a drinking pipe attached to the outlet pipe.  However, Robins discloses a hydration backpack including an outlet pipe (see pipe portion of 130 – Fig. 4) and a drinking pipe (150) attached to the outlet pipe.  It would have been obvious to one of ordinary skill to have included an .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 5,947,378 to Rebotier.
Regarding claim 11, the combination from claim 1 fails to disclose a freezable component as claimed.  However, Rebotier discloses a drinking pipe including a freezable component (74 – Fig. 4a; Col. 6, lines 21-26) positioned inline to the center of the drinking pipe to chill liquids that flow around it.  It would have been obvious to one of ordinary skill to have included a freezable component in the drinking tube in the combination to allow for cooling or heating the liquid flow, as taught by Rebotier (see abstract, for example).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 8,357,020 to Hansbro.
Regarding claim 12, the combination from claim 1 fails to disclose water filtration.  However, Hansbro discloses a wearable hydration pack including a water filtration component (224) that is placed in-line with the liquid flow of the drinking pipe (18; Col. 4, lines 28-33), thereby allowing a user access to filtered liquids.  It would have been obvious to one of ordinary skill to have included a filter in the drinking pipe in the combination to provide clean water to the user, as taught by Hansbro (see abstract).   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 10,188,230 to Hambrock.
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Published Application 2013/0277991 to Wu, Iphonefaq.org and Phonearena.com.
Regarding claim 14, the combination from claim 1 fails to disclose speakers and microphones.  However, Wu discloses that it is known to attach a cell phone to a shoulder strap using a holder (Figs. 1, 5).  It would have been obvious to one of ordinary skill to have used Wu’s holder to hold a cell phone on the shoulder strap in the combination because it would allow the user to store the phone while keeping it in an accessible place.  The combination would appear to disclose multiple speakers (one for using the phone next to the user’s head and one when using the phone on “speaker” setting) and multiple microphones (one for using the phone next to the user’s head and one when using the phone on “speaker” setting) on the shoulder strap.  However, to the extent there is any doubt, Iphonefaq discloses that it is known to use multiple speakers and Phonearena.com discloses that it is known to use multiple microphones on a .
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie Edy and Robins, further in view of Engdahl.
	Regarding claim 17, Lillie discloses wherein receptacles (Fig. 1 - see loop portions of straps 66 that secure to the d-rings) are provided for attaching one or more shoulder straps along the upper distal ends of each of the left and right wings.  Lillie fails to disclose the shoulder straps attached to the arms.  However, Engdahl discloses a backpack including shoulder and waist straps that are attached at the front of the user to create hoops for placing the shoulder straps over the left and right shoulders of a user (Fig. 1).  It would have been obvious to one of ordinary skill to have connected the front ends of the shoulder straps and the arms in front of the user because doing so 
Regarding claim 19, the combination from claim 17 discloses wherein the shoulder straps can connect to create an "X" shape across a user's chest (Engdahl Fig. 1).

REJECTION BASED ON MCCOOK
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,282,557 to McCook in view of Lillie and Edy.
Regarding claim 1, McCook discloses a liquid bladder (24) and a drinking pipe (78).  McCook fails to disclose the specific details of the bladder.  However, Lillie discloses a hydration backpack including a bladder comprising: a left wing and a right wing (see Annotated Fig. 7 above), wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids (Fig. 7), wherein the hollow volume lowers the center of gravity (the center of gravity is lower than it otherwise would be without the lower portion of the hollow volume); additional arms are attached to a lower portion of the wings to create additional volume (see Annotated Fig. 7 above); the wings and the arms meet a distal end to create a funnel for dispensing the liquids (see Annotated Fig. 7 above; see how the bottom of the bladder (30’) is funneled to the middle); and a drinking pipe (50).  It would have been obvious to one of ordinary skill to have used Lillie’s bladder shape in McCook because doing so only involves a simple substitution of one known, equivalent hydration bladder shape for another to obtain predictable results.  Further, using Lillie’s shape would allow for carrying more liquid.  It is not clear from the .  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCook, Lillie and Edy, further in view of US Patent 6,685,072 to Ho.
Regarding claim 15, the combination from claim 1 fails to disclose airflow protrusions.  However, Ho discloses a backpack that includes a series of spaced-apart bumps or other protrusions (12) that protrude out from a flat surface of the backpack, thereby allowing airflow between the surface of the backpack and a user's body.  It would have been obvious to one of ordinary skill to have included protrusions on the user-side of the bladder because it would permit air ventilation as taught by Ho (see abstract).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCook, Lillie and Edy, further in view of Robins.
Regarding claim 16, McCook discloses a liquid bladder (24) and a drinking pipe (78).  McCook fails to disclose the specific details of the bladder.  However, Lillie discloses a hydration backpack including a bladder comprising:  a left wing and a right wing (see Annotated Fig. 7 above), wherein the left wing joins the right wing to create a .
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCook, Lillie Edy and Robins, further in view of Engdahl.
	Regarding claim 17, the combination from claim 16 discloses wherein receptacles (60, 62 - McCook) are provided for attaching one or more shoulder straps along the upper distal ends of each of the left and right wings.  The combination fails to disclose the shoulder straps attached to the arms.  However, Engdahl discloses a backpack including shoulder and waist straps that are attached at the front of the user to create hoops for placing the shoulder straps over the left and right shoulders of a user (Fig. 1).  It would have been obvious to one of ordinary skill to have connected the front ends of the shoulder straps and the arms in front of the user because doing so only involves a simple substitution of one known, equivalent carry strap configuration for another to obtain predictable results.  
	Regarding claim 18, the combination from claim 17 discloses wherein the receptacles can be fixedly or removably attached to the distal ends of the left and right wings (the receptacles (60, 62 – McCook) are fixedly attached to the left and right wings (McCook Fig. 5)).
	Regarding claim 19, the combination from claim 17 discloses wherein the shoulder straps can connect to create an "X" shape across a user's chest (Engdahl Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734